November 13, 1962


Mr. Robert S. Calvert             Opinion No. W-1468
Comptroller of Public Accounts
Austin, Texas                     Re:   When the occupation
                                        tax on merchandise
                                        brokers
                                        lg.O1(2j,%%2A
                                        Taxation-General, wis
                                        first levied, and the
                                        period of time for
                                        which you should col-
Dear Mr. Calvert:                       lect it.
        You ask us when the occupation tax on merchandise
brokers, now Art. 19.01(2), Title 122A, Taxation-General, was
first levied, and the period of time for which you should col-
lect it.
        This tax was first levied in 1931,l beginning May 26,
1931. Until January 1, 1942, It was collected b the Tax Col-
lectors of the respective counties of the State.8 The tax
imposed for each year beginning January 1, 1942, and since,
together with the tax delinquent for any of the years 1931
through 1941, is to be collected by you.3
        In 19314 the Legislature first im osed this tax by
amending Subdivisions 7 and 12 of Art. 70t7 of the Revised
Civil Statutes of 1925 to read as follows:




lActs 42nd Leg., 1931, Reg.Sess., Ch. 212, p. 355, Sec. 1,
 subd. 7 and 12. This Act amended subd. 7 and 12 of Art. 7047,
 of the Revised Civil Statutes of 1925.

2Art. 7050, 7052, 7053 and 7054, Revised Civil Statutes of 1925,
 and Art. 7047a-20, Sec. 7, Vernon's Civil Statutes.

3Acts 1941, 47th Leg., Ch. 631, p. 1393, Sec. 1, codified by
 Vernon as Art. 7047a-20, Sec. l-8.

4Note 1, supra.
Mr. Robert S. Calvert, Page 2 (Opinion No. WW-1468)


        Subdivision 7:
          "From every person, firm, association of
          persons, or corporations, dealing In bonds,
          and/or stocks, either exclusively or in
          connection with other business, the sum
          of Fifty Dollars ($50.00) for each town
          or city in which such person, firm, asso-
          ciation or corporation maintains an office.
          For the purpose of this Act, every person,
          firm, association of persons, or corpora-
          tion whose business It is to negotiate
          purchases or sales of stocks, bonds,
          exchange, bullion, coin, money, bank
          notes/promissory notes, produce or
          merchandise, or anything else for
          sale, for others, shall be regarded
          as a broker." (underscoring added)
        Subdivision 12:
          "From every person, firm, association of
          persons,or corporation, following the
          business or occupation of merchandise
          broker and/or commission merchant, either
          at wholesale or retail, in cities or
          towns of twenty-five thousand (25,000)
          or less population, an annual tax of
          Fifteen EoLlars ($15.00); and in cities
          of more than twenty-five thousand (25,000)
          population an annual tax of Twenty-five
          Dollars ($25.00). A commission merchant
          in the meaning of this Act is every per-
          son, firm, association of persons, or
          corporation, receiving country produce,
          horses, cattle, sheep, hogs, grain,
          corn, hay,lumber, shingles, wood,
          coal, goods, wares and merchandise or
          anything else for sale, to be accounted
          for to the owner when sold and charging
          a commission therefor. The provision
          of this Section shall not be construed
          as taxing the traveling salesmen."
          (underscoring added)
Subd. 12 defines "commission merchant" but does not define the
term "merchandise broker". However Subd. 7 In its second sen-
tence does define a broker of merchandise. The definition of
a broker who negotiates purchases or sales of merchandise con-
tained in Subd. 7 refers to "merchandise broker" who is taxed
Mr. Robert S. Calvert, Page :3,(Opinion No. WW-1468)


by Subd. 12 of this same Act. See also Attorney General
Opinions Nos. o-4287 (1942) and O-3999 (1942).
        A 1943 Act of the Legislature5 by its Sec. 6 repealed
Subd. 12 of Art. 7047 of the Revised Civil Statutes of 1925,
and by its Sec. 2 amended Subd. 7 of Art. 7047. This Act,
insofar as pertinent to this opinion, continued in effect
the occupation tax upon merchandise brokers but in a lesser
amount. In its pertinent portion the 1943 amendment levies
an occupation tax upon,
           II
            . . . every person, acting for himself
           or on behalf of another, engaged in the
           business or occupation of a Broker or
           Factor, whether he is principally engaged
           in such business or not, there shall be
           collected Ten Dollars ($10) per year.
           A 'broker' or 'factor,' for the pur-
           pose of this subsection, is every
           person who, for another and for a
           fee, commission or other valuable
           consideration, . . a negotiates pur-
           chases or sales or transfers of . . .
           produce and merchandise of any kind;
           whether or not he receiversand delivers
           possession thereof; . . .'
        In 1959 the   gislature expressly repealed Sec. or
Subd. 7 of Art. 7047F but enacted substantially the same pro-
visions as Art. 19.01(2) of this 1959 law.7
        The tax payable by merchandise brokers will be con-
trolled by the rate specified in each of the foregoing Acts
and the span of time during which each of those Acts was
effective.

                         SUMMARY
             The occupation tax on merchandise brokers
        was first levied effective May 26, 1931.




%kts   48th Leg., Reg.Sess., 1943, Ch. 372, P. 654.

6Acts 56th Leg., 3rd C.S., Ch. 1, P. 187, Sec. 7, Note 27 (at
 pp. 374-375) *
7Art. 19.01(2), Title 122A, Taxation-General.
Mr. Robert S. Calvert, Page 4 (Opinion No. WW-1468)


              You should collect this tax imposed for
         each year beginning 1942 and since, together
         with the tax delinquent for any of the years
         1931 through 1941.
              The amount varies for different periods
         of time.
                            Very truly yours,
                            WILL WILSON
                            Attorney General of Texas


                            By:1,8 lLi%J
                                 W. E. Allen
                                 Assistant Attorney General

WEA:pw
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Frank Booth
Sam Stone
Paul Phy
L. P. Lollar
REVIEWED FORTHE ATTORNEY GENERAL
By: Leonard Passmore